Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           October 30, 2018




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 49924-0-II

                                 Respondent,

           v.

    LESHAUN AYATTA ALEXANDER, JR.,                              UNPUBLISHED OPINION

                                 Appellant.

          LEE, A.C.J. — Leshaun Ayatta Alexander, Jr. appeals his convictions for first degree

assault and first degree unlawful possession of a firearm. He argues that (1) the trial court should

have suppressed evidence found inside of a vehicle in which he was a passenger because the

responding officer did not have a sufficient factual basis to justify an investigatory Terry1 stop, (2)

the officer’s actions exceeded the permissible scope of a Terry stop, and (3) the trial court abused

its discretion in failing to provide the jury with an additional self-defense instruction during jury

deliberations. In a statement of additional grounds (SAG), Alexander asks this court to review

whether specific and articulable facts supported the officer’s investigative Terry stop of the vehicle

in which he was a passenger. We affirm.




1
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
No. 49924-0-II


                                              FACTS

A.        THE INCIDENT

          In the early morning hours of October 16, 2015, 911 began receiving reports of a shooting

at a Tacoma gas station located on the northwest corner of Tacoma Mall Boulevard and South 84th

Street. The first caller, C.D.,2 reported at 3:50   AM   that he had heard six to seven gun shots and

saw people running toward a movie theater located south of the gas station across South 84th

Street.

          At approximately 3:52   AM,   N.B. called 911 and reported that she had witnessed the

shooting as she drove down South 84th Street. N.B. saw a black male shooting at another black

male, who was running toward a casino located north of the gas station. N.B. described the shooter

as possibly in his 20s, 5 feet 6 inches tall, thin, with dreadlocks, and wearing black pants and a

hood over his head. N.B. reported that after the shooting, the shooter headed in the westbound

direction of South 84th Street.

          Officer Kevin Clark of the Lakewood Police Department responded to dispatch at 3:52 AM.

and headed in the direction of the gas station. En route, Officer Clark received updates from the

dispatch center through his radio. At 3:53 AM, a third caller, M.T., reported seeing two black males

shooting at each other at the gas station. M.T. stated that one male was wearing a grey hoodie and

dark pants and the other male was wearing all black. The male in the grey hoodie fled toward

South 84th Street, while the male in all black fled toward the casino, possibly got inside a Chrysler

Sebring, and then drove in the direction of the male fleeing on South 84th Street.



2
  Each of the callers provided their name and personal phone number during the call. We refer to
the callers by their initials in order to protect their privacy.


                                                    2
No. 49924-0-II


         Between 3:53 AM and 3:54 AM, the final caller, N.G., reported seeing a black male shooting

at another black male at the gas station. One of the parties appeared to be running westbound on

South 84th Street, while the other party did not appear to be going anywhere. N.G. described the

shooter as 26 to 28 years old, 6 foot 2 inches tall, of medium build, and wearing a grey sweater.

         Officer Clark arrived in the vicinity of the gas station at approximately 3:54      AM.   As he

approached, Officer Clark saw a black Dodge Durango leave the southern entrance of the gas

station parking lot and head westbound on South 84th Street. Officer Clark observed two black

males wearing dark clothing seated in the front seat of the Durango and another male in the back

seat. Aside from the Durango, Officer Clark did not see anything else in the gas station parking

lot. At that point, Officer Clark had information that two black males wearing dark clothing had

been shooting at each other in the gas station parking lot. One of the males may have fled the

scene in a grey Chrysler Sebring, while the other may have headed south in the direction of 84th

Street. Officer Clark did not have any information that both males had left the scene and were no

longer at the gas station.

         Officer Clark decided to initiate a traffic stop and at 3:55   AM,   radioed to dispatch that he

was stopping the Durango. Other officers arrived and helped conduct a “high-risk traffic stop.” 4

Verbatim Report of Proceedings (VRP) (Dec. 5, 2016) at 209. The occupants of the Durango were

ordered to exit, frisked for weapons, handcuffed, read their Miranda3 rights, and placed in the

backseat of a patrol car. Officer Clark then returned to the Durango and observed a firearm

underneath the front passenger seat of the Durango.




3
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d. 694, (1966).


                                                   3
No. 49924-0-II


          Alexander was identified as the backseat passenger of the Durango. After the investigation

revealed other evidence linking Alexander to the shooting, the State charged Alexander with one

count of first degree assault4 and first degree unlawful possession of a firearm.5 The State also

charged Alexander with a firearm sentencing enhancement for the first degree assault charge.

B.        MOTION TO SUPPRESS

          Alexander filed a pretrial CrR 3.6 motion to suppress the evidence found as a result of the

stop of the Durango.6 Alexander argued that Officer Clark did not have reasonable suspicion to

justify the stop of the Durango because there were no articulable facts connecting the Durango to

the shooting. Alexander also argued that even if the stop was valid, Officer Clark’s actions

exceeded the permissive scope of a Terry7 stop.

          At the suppression hearing, Officer Clark testified to the facts discussed above. The trial

court ruled that Officer Clark’s stop of the Durango was a lawful Terry stop to further investigate

the shooting.




4
 A person is guilty of first degree assault if “with intent to inflict great bodily harm . . . [a]ssaults
another with a firearm or any deadly weapon.” RCW 9A.36.011(1)(a).
5
 A person is guilty of unlawful possession of a firearm if after having previously been convicted
of a serious offense, that person “owns, has in his or her possession, or has in his or her control
any firearm.” RCW 9.41.040(1)(a).
6
 CrR 3.6 allows a criminal defendant to file a motion to suppress physical, oral, or identification
evidence prior to trial.
7
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


                                                   4
No. 49924-0-II


C.     RELEVANT PORTIONS OF TRIAL

       1.     Testimony Related to Self-Defense

       At trial, Alexander asserted self-defense as an affirmative defense to the first degree assault

charge. Alexander testified and admitted that he shot at a man named Atere Norman when

Alexander saw Norman at the gas station on October 16. According to Alexander, Norman had

repeatedly threatened his life in the weeks leading up to the shooting. Alexander shot at Norman

because he believed, based on their history, that Norman was going to shoot him.

       2.     Jury Instructions on Self-Defense

       The trial court provided the jury three self-defense instructions that Alexander had

requested. The instructions provided:

                                        Instruction No. 13

              It is a defense to a charge of Assault in the First Degree that the force used
       was lawful as defined in this instruction.

               The use of force upon or toward the person of another is lawful when used
       by a person who reasonably believes that he is about to be injured, and when the
       force is not more than is necessary.

              The person using the force may employ such force and means as a
       reasonably prudent person would use under the same or similar conditions as they
       appeared to the person, taking into consideration all of the facts and circumstances
       known to the person at the time of and prior to the incident.

               The State has the burden of proving beyond a reasonable doubt that the force
       used by the defendant was not lawful. If you find that the State has not proved the
       absence of this defense beyond a reasonable doubt, it will be your duty to return a
       verdict of not guilty as to this charge.

Clerk’s Papers (CP) at 278.




                                                 5
No. 49924-0-II


                                          Instruction No. 14

                 Necessary means that, under the circumstances as they reasonably appeared
         to the actor at the time, (1) no reasonably effective alternative to the use of force
         appeared to exist and (2) the amount of force used was reasonable to effect the
         lawful purpose intended.

CP at 279

                                          Instruction No. 15

                It is lawful for a person who is in a place where that person has a right to be
         and who has reasonable grounds for believing that he is being attacked to stand his
         ground and defend against such attack by the use of lawful force.

                 The law does not impose a duty to retreat. Notwithstanding the requirement
         that lawful force be “not more than is necessary,” the law does not impose a duty
         to retreat. Retreat should not be considered by you as a “reasonably effective
         alternative.”

CP at 280.

         After the jury began deliberating, they submitted a question to the trial court. The jury

asked:

         Based on previous events where lethal force was threatened by an individual, can
         solely the presence of the same individual be perceived as an immediate threat
         justifying lethal force as a proactive act of self defense[?]

CP at 288.

         In response to this question, Alexander proposed that the trial court either instruct the jury

to read the jury instructions they had been provided or to provide the jury a supplemental

instruction. Alexander proposed the following supplemental instruction:

                 A person is entitled to act on appearances in defending himself, if he
         believes in good faith and on reasonable grounds that he is in actual danger of
         injury, although it afterwards might develop that the person was mistaken as to the
         extent of the danger. Actual danger is not necessary for the use of force to be
         lawful.



                                                   6
No. 49924-0-II



CP at 261.

       The trial court denied Alexander’s request to submit the additional instruction. The trial

court found that if it were to submit Alexander’s proposed instruction in response to the jury’s

question, then the jury might believe it to be the answer to their question. Instead, the trial court

instructed the jury “I am not able to answer this question for you. Please review to instructions

13, 14, 15.” CP at 288.

       The jury found Alexander guilty on all charges. Alexander appeals.

                                            ANALYSIS

A.     OFFICER CLARK CONDUCTED A VALID INVESTIGATORY STOP

       Alexander argues that the trial court erred when it concluded that Officer Clark had lawful

authority to stop the Durango because there were no particular, articulable facts linking the

Durango to the shooting. Alexander also argues that even if Officer Clark had reasonable suspicion

to stop the Durango, Officer Clark’s actions exceeded the scope of an investigative stop. We

disagree.

       1.      Standard of Review

       “In reviewing the denial of a motion to suppress, we review the trial court's conclusions of

law de novo and its findings of fact used to support those conclusions for substantial evidence.”

State v. Fuentes, 183 Wash. 2d 149, 157, 352 P.3d 152 (2015). However, “we will review only those

facts to which error has been assigned.” State v. Hill, 123 Wash. 2d 641, 647, 870 P.2d 313 (1994).

If the defendant does not challenge the findings of fact, then we consider them verities on appeal.

State v. Bliss, 153 Wash. App. 197, 203, 222 P.3d 107 (2009). We review conclusions of law from




                                                 7
No. 49924-0-II


an order denying a motion to suppress de novo. State v. Mecham, 186 Wash. 2d 128, 137, 380 P.3d
414 (2016).

        2.     Reasonable Suspicion Supported the Stop

        Both the Fourth Amendment to the United States Constitution and article I, section 7 of the

Washington Constitution demand that an officer have a warrant before seizing an individual unless

an exception to the warrant requirement applies. State v. Weyand, 188 Wash. 2d 804, 811, 399 P.3d
530 (2017). One such exception allows an officer to conduct a brief investigative stop known as

a Terry stop. State v. Z.U.E., 183 Wash. 2d 610, 617, 352 P.3d 796 (2015). A Terry stop is

permissible if the “officer has a reasonable suspicion, grounded in specific and articulable facts,

that the person stopped has been or is about to be involved in a crime.” State v. Acrey, 148 Wash. 2d
738, 747, 64 P.3d 594 (2003). Article I, section 7 of our state Constitution provides broader

protections than the Fourth Amendment and generally requires that the available facts

“substantiate more than a mere generalized suspicion that the person detained is ‘up to no good.’

” Z.U.E., 183 Wash. 2d at 618 (quoting Bliss, 153 Wash. App. at 204, 222). “[T]he facts must connect

the particular person to the particular crime that the officer seeks to investigate.” Id. (emphasis in

original).

        “When reviewing the merits of an investigatory stop, a court must evaluate the totality of

circumstances presented to the investigating officer.” State v. Glover, 116 Wash. 2d 509, 514, 806
P.2d 760 (1991). Among the factors to consider when evaluating whether the stop was proper are

the officer’s training and experience, the location of the stop, and the conduct of the detainee.

Acrey, 148 Wash. 2d at 747. To an extent, reasonableness of the stop depends on the seriousness of




                                                  8
No. 49924-0-II


the suspected criminal conduct. State v. McCord, 19 Wash. App. 250, 253, 576 P.2d 892, review

denied, 90 Wash. 2d 1013 (1978).

       Alexander argues that Officer Clark did not have specific and articulable facts connecting

the Durango to the shooting because the witnesses reported that one shooter had fled the scene on

foot, while the other had fled in a Chrysler Sebring. However, the final caller, N.G., reported that

one of the shooters did not appear to be going anywhere.8 Officer Clark arrived in the vicinity of

the gas station as this final report was being relayed by dispatch, and he observed one vehicle at

the scene, the Durango. The occupants of the Durango matched the limited physical description

given by the various witnesses to the shooting. Given that Officer Clark was responding to an

active shooting situation in which one of the shooters was reportedly still at the scene, Officer

Clark had a reasonable suspicion that the only vehicle at the scene had been involved in the

shooting. Based on the totality of the circumstances, Officer Clark had a sufficient factual basis

to formulate a reasonable suspicion to stop the Durango.

       3.      Scope of the Terry Stop

        Alexander argues that even if Officer Clark had a reasonable suspicion to stop the

Durango, the detention of its occupants exceeded the permissive scope of a valid investigatory

stop and any evidence resulting from the stop must be excluded. We disagree.

       Whether an officer has exceeded the scope of a Terry stop is a fact specific inquiry. State

v. Wheeler, 43 Wash. App. 191, 195, 716 P.2d 902 (1986), aff’d 108 Wash. 2d 230 (1987). The stop

must last no longer than necessary and employ the least intrusive means available to verify or



8
  Alexander does not challenge any of the trial court’s findings of facts in its CrR 3.6 order,
including this finding. Therefore, it is a verity on appeal. See Bliss, 153 Wash. App. at 203.


                                                 9
No. 49924-0-II


dispel the reasonable suspicion. Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 75 L. Ed.
2d 229 (1983). Where the criminal conduct endangers life or personal safety, a greater intrusion

is allowed. McCord, 19 Wash. App. at 253. An officer must release the individual if the initial

results of the stop dispel the officer’s suspicions, but results that confirm the suspicions, or arouse

further suspicions, permit an extended seizure. Acrey, 148 Wash. 2d at 747. Where officers believe

that the suspect is armed, they may employ measures beyond a typical Terry stop, “such as

handcuffing, secluding, and drawing guns. ” State v. Mitchell, 80 Wash. App. 143, 145, 906 P.2d
1013 (1995), review denied, 129 Wash. 2d 1019 (1996); see e.g., State v. Smith, 67 Wash. App. 81, 88,

834 P.2d 26 (1992), aff’d, 123 Wash. 2d 51 (1993).

       Here, Officer Clark responded to a scene in which two individuals had reportedly fired

several shots at one another. In the three minutes it took Officer Clark to arrive on scene, dispatch

continued to receive reports of a shooter firing. And the last witness reported that one of the

shooters appeared to remain at the scene. Thus, Officer Clark had a reasonable basis to believe

one of the suspects was armed and, therefore, could employ measures beyond a typical Terry stop,

including handcuffing and secluding the suspects. See Mitchell, 80 Wash. App. at 145-46. Because

Officer Clark’s actions did not exceed the permissible scope of a valid investigatory stop, the trial

court did not err in denying Alexander’s motion to suppress the evidence later found in the

Durango.

B.     ADDITIONAL JURY INSTRUCTION ON SELF DEFENSE

       Alexander argues that the trial court failed to properly instruct the jury on self-defense

when it declined to provide his additional jury instruction during deliberation. We disagree.




                                                  10
No. 49924-0-II


        Whether to provide further instruction to the jury after it has begun deliberations is within

the trial court’s discretion. State v. Ng, 110 Wash. 2d 32, 42, 750 P.2d 632 (1988). “Where the

decision or order of the trial court is a matter of discretion, it will not be disturbed on review except

on a clear showing of abuse of discretion.”9 In re Parentage of T.W.J., 193 Wash. App. 1, 6, 367
P.3d 607 (2016) (quoting State ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971)).

A trial court abuses its discretion if its decision is manifestly unreasonable or based upon untenable

grounds. Kreidler v. Cascade Nat’l. Ins. Co., 179 Wash. App. 851, 861, 321 P.3d 281 (2014). A

trial court’s decision is manifestly unreasonable if it falls “ ‘outside the range of acceptable choices,

given the facts and the applicable legal standard.’ ” Id. (quoting In re Marriage of Fiorito, 112
Wash. App. 657, 664, 50 P.3d 298 (2002)).

        Here, the jury submitted a question to the trial court after it began deliberations. In

response, Alexander asked the trial court to either instruct the jury to read the jury instructions that

they had been provided, or to provide his proposed supplemental instruction. The trial court

instructed the jury to read the provided instructions on self-defense. Thus, the trial court granted

Alexander the relief he requested and Alexander may not assign error on this basis. See RAP 3.1.

C.      STATEMENT OF ADDITIONAL GROUNDS

        Alexander asks this court to review whether Officer Clark’s reasonable suspicion justifying

a Terry stop of the Durango was based on specific and articulable facts connecting the Durango to

the shooting. As discussed above, based on the totality of the circumstances, Officer Clark had a



9
   Alexander contends that the applicable standard of review is de novo based on case law
addressing challenges to jury instructions. Because he assigns error to the trial court’s failure to
provide the jury an instruction after the jury began deliberating, the appropriate standard of review
is abuse of discretion. Ng, 110 Wash. 2d at 42.


                                                   11
No. 49924-0-II


reasonable basis to suspect that the Durango was involved in the shooting and his stop did not

exceed the permissible scope of a Terry stop. Supra, section A.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Lee, A.C.J.
 I concur:



 Bjorgen, J.




                                               12
No. 49924-0-II


          MELNICK, J. — (concurrence) I generally agree with the majority opinion, but write separately

to emphasize that even if the firearm had been suppressed, there is overwhelming evidence of Leshaun

Ayatta Alexander, Jr.’s guilt.

          The test for constitutional harmless error is that the court must be able to believe any error

was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824,

17 L. Ed. 2d 705 (1967); State v. Barry, 183 Wash. 2d 297, 302–03, 352 P.3d 161 (2015). If

overwhelming evidence of the defendant’s guilt exists, untainted by error, it is harmless. Barry,
183 Wash. 2d at 303. The State has the burden of demonstrating harmlessness. Barry, 183 Wash. 2d

at 303.

          Here, the record contains overwhelming evidence of Alexander’s guilt, even if the firearm

had not been admitted into evidence.




                                                         Melnick, J.




                                                   13